Name: 2004/747/EC: Commission Decision of 26 October 2004 laying down detailed rules for the application of Council Directive 93/25/EEC on the statistical surveys to be carried out on sheep and goat stocks (notified under document number C(2004) 4092)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  agricultural activity;  farming systems;  means of agricultural production;  economic analysis;  European Union law;  animal product
 Date Published: 2004-11-04; 2005-10-12

 4.11.2004 EN Official Journal of the European Union L 329/14 COMMISSION DECISION of 26 October 2004 laying down detailed rules for the application of Council Directive 93/25/EEC on the statistical surveys to be carried out on sheep and goat stocks (notified under document number C(2004) 4092) (Text with EEA relevance) (2004/747/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat stocks (1), and in particular Articles 2(2), 3(2) and (3), 7, and 13(3) thereof, Whereas: (1) Precise definitions are required in order to carry out the surveys provided for in Directive 93/25/EEC. This requires the definition of the agricultural holdings covered by the survey. The different categories for the breakdown of the survey results, and the herd size classes and the territorial subdivisions according to which the Member States draw up the survey results at regular intervals must also be precisely defined. A standard definition of carcass weight is necessary for the drawing-up of slaughtering statistics. (2) Because of the accession of the Czech Republic, Cyprus, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia, it is necessary to make certain technical adaptations. (3) Regulation (EC) No 1059/2003 of the European Parliament and the Council (2) establishes a common classification of territorial units for statistics (NUTS) for the Member States; the regional levels previously defined for these must therefore be replaced by the new NUTS classification. (4) Commission Decision 2003/597/EC of 4 August 2003 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production (3) should be repealed. (5) This Decision is in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of Article 2(2) of Directive 93/25/EEC, agricultural holding means any technical and economic unit under single management which produces agricultural products. 2. The survey referred to in Article 1(1) of Directive 93/25/EEC shall cover: (a) agricultural holdings with a utilised agricultural area of 1 ha or more; (b) agricultural holdings with a utilised agricultural area of less than 1 ha, if their production is to a certain extent intended for sale or if their production unit exceeds certain natural thresholds. 3. Member States wishing to apply a different survey threshold shall, however, undertake to determine that threshold in such a way that only the smallest holdings are excluded, and that together the holdings excluded account for 1 % or less of the total standard gross margin, within the meaning of Commission Decision 85/377/EEC (4), of the Member State concerned. Article 2 The definitions of the categories of sheep and goat referred to in Article 3(1) and Article 13(2) of Directive 93/25/EEC are set out in Annex I to this Decision. Article 3 For the territorial subdivisions referred to in Article 7(1) of Directive 93/25/EEC the Member States shall follow the level of the common classification of Territorial Units for Statistics set out in Annex II to this Decision. They need not compile results for regions with herd populations of less than 1 % of the national population. Article 4 The herd size classes referred to in Article 10(1) of Directive 93/25/EEC are set out in Annex III to this Decision. Article 5 The carcass weight referred to in Article 13(1) of Directive 93/25/EEC is the weight of the slaughtered animal's cold body after having been bled, skinned and eviscerated, and after removal of the head (severed at the atlanto-occipital joint), of the feet (severed at the carpo-metacarpal or tarso-metatarsal joints), of the tail (severed between the sixth and seventh caudal vertebrae) and of the genital organs (including udder). Kidneys and kidney fats are included in the carcass. Article 6 Decision 2003/597/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 7 This Decision is addressed to the Member States. Done at Brussels, 26 October 2004. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 149, 21.6.1993, p. 10. Directive last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 154, 21.6.2003, p. 1. (3) OJ L 203, 12.08.2003, p. 46. (4) OJ L 220, 17.8.1985, p. 1. ANNEX I DEFINITIONS OF CATEGORIES Ewes and ewe lambs put to the ram Females of the ovine species which have already lambed at least once as well as those which have been put to the ram for the first time. Milk ewes Ewes which are kept exclusively or principally to produce milk for human consumption and/or for processing into dairy products. This includes cast milk sheep (whether fattened or not between their last lactation and slaughtering). Other ewes Ewes other than milk ewes. Lambs Male or female sheep under 12 months old. ANNEX II TERRITORIAL SUBDIVISIONS Belgium NUTS 1 Czech Republic NUTS 2 Denmark  Germany NUTS 1 Estonia  Greece NUTS 2 Spain NUTS 2 France NUTS 2 Ireland NUTS 2 Italy NUTS 2 Cyprus  Latvia for sheep: NUTS 2 for goats:  Lithuania  Luxembourg  Hungary for sheep: NUTS 2 for goats:  Malta NUTS 3 Netherlands NUTS 2 Austria NUTS 2 Poland for sheep: NUTS 2 for goats:  Portugal NUTS 2 Slovenia  Slovakia NUTS 2 Finland NUTS 2 Sweden for sheep: NUTS 2 for goats:  United Kingdom NUTS 1 ANNEX III TABLE 1 Size classes of sheep stocks held Holders of sheep (total) Holders of ewe lambs put to the ram + ewes (2) Holders of milk ewes and ewe lambs put to the ram (3) Holders of other ewes and ewe lambs put to the ram (3) Category Sheep (total)/holder Holders number Livestock number Ewe lambs put to the ram, ewes/holder Holders number Livestock number Milk ewes, milk ewe lambs put to the ram/holder Holders number Livestock number Other ewes and ewe lambs put to the ram/holder Holders number Livestock number I 1-9 1-9 1-9 1-9 II 10-19 10-19 10-19 10-19 III 20-49 20-49 20-49 20-49 IV 50-99 50-99 50-99 50-99 V 100- (4) 100- (4) 100- (4) 100- (4) VI 100-199 (1) 100-199 (1) 100-199 (1) 100-199 (1) VII 200-499 (1) 200-499 (1) 200-499 (1) 200-499 (1) VIII 500-999 (1) 500-999 (1) 500-999 (1) 500-999 (1) IX 1 000- (1) 1 000- (1) 1 000- (1) 1 000- (1) Total Total Total Total TABLE 2 Size classes of goat stocks held Holders of goats (total) Holders of goats mated and goats which have already kidded (7) Category Goats (total)/holder Holders number Livestock number Goats mated and goats which have already kidded (7)/holder Holders number Livestock number I 1-9 1-9 II 10-19 10-19 III 20-49 20-49 IV 50-99 50-99 V 100- (8) 100- (8) VI 100-499 (5) 100-499 (5) VII 500- (5) 500- (5) VIII 500-999 (6) (5) 500-999 (6) (5) IX 1 000- (6) (5) 1 000- (6) (5) Total Total (1) Breakdown optional for BE, CZ, DK, LT, LU, LV, PL, SE, SI, SK. (2) Breakdown optional for BE, CZ, DE, LT, LV, NL, PL, SE, SI, SK. (3) Breakdown optional for BE, CZ, DE, IRL, LT, LV, NL, AT, PL, PT, FIN, SE, SI, SK, UK. (4) Breakdown optional for MT. (5) Breakdown optional for BE, DE, IRL, LT, LU, PL, PT, SE, SI, SK, UK. (6) Breakdown optional for FR. (7) Breakdown optional for BE, DE, LT, NL, PL, SE, SK. (8) Breakdown optional for MT.